Case 3:21-cv-01176-K-BN Document 19-2 Filed 08/04/21                Page 1 of 1 PageID 132



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

 JOHN T. LAMONT and                          §
 PRESTON POULTER,                            §
                                             §
        Plaintiffs,                          §    Civil Action No. 3:21-CV-1176-K
                                             §
 v.                                          §
                                             §
 DEAN ASSAF a/k/a DA TALK                    §    Judge Kinkeade
 VICTORIA KUNDERT a/k/a                      §
 VIKKIVERSE, and ETHAN VAN                   §
 SCIVER.                                     §
                                             §
        Defendants.                          §

 ORDER GRANTING DEFENDANT ETHAN VAN SCIVER’S MOTION TO DISMISS

       Before the Court is Defendant Ethan Van Sciver’s Motion to Dismiss (the “Motion”). The

Court, having considered the parties’ briefing and relevant law, hereby GRANTS the motion.

       It is therefore ORDERED that Defendant Ethan Van Sciver is hereby dismissed from this

lawsuit because the Court lacks personal jurisdiction under Fed. R. Proc. 12(b)(2) and because

the First Amended Complaint, Doc. No. 6, fails to state a claim against him upon which relief

can be granted under Rule 12(b)(6).

       SIGNED on this ____ day of _____________, 2021.



                                            ___________________________________
                                                          ED KINKEADE
                                                 UNITED STATES DISTRICT JUDGE
